DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-2, 4-11, 13, and 15-20 of the claim set received 6/24/2022 are pending.
Election/Restrictions
Claims 1-2, 4-8, 11, and 16 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 11/26/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 7-8, directed to the species of Fig. 6 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Fallon Fitzwater on 7/8/2022.
The application has been amended as follows: 

Claim Amendment
Claim 7.  Rejoined
Claim 8.  Rejoined
Claim 9.  Canceled
Claim 10.  Canceled
Claim 13.  Canceled
Claim 15.  Canceled
Claim 17.  Canceled
Claim 18.  Canceled
Claim 19.  Canceled
Claim 20.  Canceled

Allowable Subject Matter
Claims 1-2, 4-8, 11, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or form a reasonable combination teaching the following in combination with the other independent claim limitations:
Regarding Claim 1, “a cylindrical conduit extending from the back side of the front panel,” “wherein said cylindrical conduit extends through the at least one separating wall,” and “at least one neck extending through said at least one separating wall and axially and radially offset from said at least one outlet.”  Notably, a reference having a conduit extending from the front panel through a separating wall and having a separate neck extending through said at least one separating wall that is axially and radially offset from the at least one outlet is not found.  The conduits 15-17 of Bethke (US 7,334,408; considered the closest prior art) do not extend through a separating wall (either of the walls forming sub-chambers 7 and 8, as shown in Fig. 1).  Making the modification so that the conduits do extend through the separating walls would be unreasonable, changing the basic function of Bethke which requires a flow through said sub-chambers then through the conduits.
Claims 11 and 16 are allowable by inclusion of substantially the same limitations discussed above.
Claims 2 and 4-8 are allowable at least by dependency on claim 1 for the reason discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                   Primary Examiner, Art Unit 3741                                                                                                                     Examiner, Art Unit 3741